     Case 4:19-cv-00965-O Document 9 Filed 02/02/21                         Page 1 of 5 PageID 44



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION


EDGAR RODRIGUEZ,                                       §
                                                       §
                 Movant,                               §
                                                       §
V.                                                     §    NO. 4:19-CV-965-O
                                                       §    (NO. 4:18-CR-114-O)
UNITED STATES OF AMERICA,                              §
                                                       §
                 Respondent.                           §

                                         OPINION AND ORDER

        Came on for consideration the motion of Edgar Rodriguez, movant, under 28 U.S.C. § 2255

to vacate, set aside, or correct sentence by a person in federal custody. The Court, having

considered the motion, the government’s response, the record, including the record in the

underlying criminal case, No. 4:18-CR-114-O, and applicable authorities, finds that the motion

should be dismissed as untimely.

I. BACKGROUND

        The record in the underlying criminal case reflects the following:

        On May 16, 2018, movant was named in a one-count indictment charging him with being

a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). CR Doc.1 10. Movant

entered a plea of not guilty. CR Doc. 14. He later decided to change his plea. Accordingly, he and

his counsel signed a factual resume setting forth the penalties he faced, including possible

enhancement pursuant to the Armed Career Criminal Act, 18 U.S.C. § 924(e), the elements of the

offense charged, and the stipulated facts establishing that movant committed the offense. CR Doc.



1
 The “CR Doc. __” reference is to the number of the item on the docket in the underlying criminal case, No. 4:18-
CR-114-O.
     Case 4:19-cv-00965-O Document 9 Filed 02/02/21                        Page 2 of 5 PageID 45



17. They also signed a consent to administration of guilty plea and allocution by United States

Magistrate Judge. CR Doc. 21. On June 27, 2018, movant entered his plea of guilty. CR Doc. 20.

The magistrate judge issued a report and recommendation finding that the plea was knowing and

voluntary and recommending that it be accepted. CR Doc. 22. Movant did not object and the Court

accepted the report and recommendation. CR Doc. 24.

        The probation officer prepared the presentence report (“PSR”), which reflected that

movant’s base offense level was 20. CR Doc. 25, ¶ 17. He received a two-level increase because

the firearm at issue was stolen. Id. ¶ 18. He received a two-level and a one-level reduction for

acceptance of responsibility. Id. ¶¶ 24, 25. Based on a total offense level of 19 and a criminal

history category of VI, his guideline imprisonment range was 63 to 78 months. Id. ¶ 82. The PSR

included a report regarding factors that might warrant departure, id. ¶ 94, as well as factors that

might warrant a sentence outside of the advisory guideline system. Id. ¶ 95. Movant filed

objections, CR Doc. 27, and the probation officer prepared an addendum to the PSR, rejecting the

objections. CR Doc. 29. Movant again objected. CR Doc. 31.

        The Court sentenced movant to a term of imprisonment of 78 months. CR Doc. 35. The

judgment was entered October 24, 2018. Movant did not appeal.

II. GROUND OF THE MOTION

        Movant asserts one ground in support of his motion, worded as follows: “I am actually

innocent of 922(g) and the court lacked jurisdiction.” Doc.2 1 at PageID3 4. In his supporting

memorandum, movant explains that he did not know that the gun he was charged with possessing



2
 The “Doc. __” reference is to the number of the item on the docket in this civil action.
3
 The “PageID __” reference is used because the typewritten page numbers on the form § 2255 motion used by movant
are not the actual page numbers of the document.
                                                       2
     Case 4:19-cv-00965-O Document 9 Filed 02/02/21                       Page 3 of 5 PageID 46



had affected interstate commerce. Doc. 2. In particular, “he had no ideal [sic] the gun traveled

across state lines.” Id. at 3.

III. TIMELINESS OF THE MOTION

        A one-year period of limitation applies to motions under § 2255. The limitation period runs

from the latest of:

        (1) the date on which the judgment of conviction becomes final;
        (2) the date on which the impediment to making a motion created by government
        action in violation of the Constitution or laws of the United States is removed, if
        the movant was prevented from making a motion by such governmental action;
        (3) the date on which the right asserted was initially recognized by the Supreme
        Court, if that right has been newly recognized by the Supreme Court and made
        retroactively applicable to cases on collateral review; or
        (4) the date on which the facts supporting the claim or claims presented could
        have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). Typically, the time begins to run on the date the judgment of conviction

becomes final. United States v. Thomas, 203 F.3d 350, 351 (5th Cir. 2000). A criminal judgment

becomes final when the time for seeking direct appeal expires or when the direct appeals have

been exhausted. Griffith v. Kentucky, 479 U.S. 314, 321 n.6 (1987).

        Here, judgment was entered October 24, 2018.4 Movant’s conviction and sentence became

final on November 7, 2018. Fed. R. App. P. 4(b)(1)(A). Movant did not submit his § 2255 motion

for filing until November 13, 2019. In the “timeliness of motion” section of the form he used,

movant simply says “relying on new rule of law.” Doc. 1 at PageID 7. In his memorandum, he

explains that the new rule upon which he relies was set forth in Rehaif v. United States, 139 S. Ct.

2191 (2019). Doc. 2 at 4.




4
 The government mistakenly says that the judgment was entered October 23, 2018. That was the date the judgment
was signed. CR Doc. 35.
                                                      3
     Case 4:19-cv-00965-O Document 9 Filed 02/02/21                               Page 4 of 5 PageID 47



         In Rehaif, the Supreme Court did not announce a new rule made retroactive. In re Palacios,

931 F.3d 1314, 1315 (11th Cir. 2019); Nixon v. United States, No. 4:19-CV-747-A, 2019 WL

6498088, at *3 (N.D. Tex. Dec. 3, 2019), aff’d, 747 F. App’x 995 (5th Cir.), cert. denied, 139 S.

Ct. 2626 (2019). Rather, the Court interpreted § 922(g) to require that the government must prove

that a defendant knew he possessed a firearm and that he knew he was a felon in order to obtain a

conviction thereunder. 139 S. Ct. at 2194. Here, movant does not contest that he knew he possessed

a firearm and that he knew he was a convicted felon. Rather, he argues that he did not know the

firearm affected interstate commerce. Doc. 2 at 4. But, a conviction under § 922(g) does not require

that a defendant have knowledge that the gun he possessed travelled in interstate commerce. United

States v. Harris, 796 F. App’x 203, 204 (5th Cir. 2019); United States v. Guerrero, 779 F. App’x

247 (5th Cir. 2019). Thus, even if Rehaif announced a new rule, it does not support movant’s

argument and would not trigger a later limitations period under § 2255(f)(3).5

         Movant argues that he is entitled to proceed because he is actually innocent. Doc. 2 at 4.

However, to meet the actual innocence exception to limitations, movant must show that, in light

of new evidence, no juror acting reasonably, would have voted to find him guilty beyond a

reasonable doubt. McQuiggin v. Perkins, 569 U.S. 383, 386–87 (2013); Merryman v. Davis, 781

F. App’x 325, 330 (5th Cir. 2019). “Actual innocence” means factual innocence, not mere legal

insufficiency. Bousley v. United States, 523 U.S. 614, 623 (1998). Here, movant is relying on

alleged legal, not factual, innocence. He does not have any new evidence.




5
  Further, even if Rehaif did apply, movant has not shown, much less attempted to show, cause and prejudice for his
failure to raise this issue on direct appeal. United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991). In any event, it
does not appear that a Rehaif claim can be raised for the first time on collateral review. See United States v. Sanders,
157 F.3d 302, 305 (5th Cir. 1998); Nixon v. United States, No. 4:19-CV-747-A, 2019 WL 6498088, at *3 (N.D. Tex.
Dec. 3, 2019), aff’d, 747 F. App’x 995 (5th Cir.), cert. denied, 139 S. Ct. 2626 (2019).
                                                           4
    Case 4:19-cv-00965-O Document 9 Filed 02/02/21                    Page 5 of 5 PageID 48



       Finally, even though movant does not appear to allege equitable tolling, the Court notes

that it would not apply here. The doctrine of equitable tolling is applied only in rare and exceptional

circumstances. In re Wilson, 442 F.3d 872, 875 (5th Cir. 2006). Movant must show that he was

pursuing his rights diligently and that some extraordinary circumstance stood in his way and

prevented the timely filing of his motion. Holland v. Florida, 560 U.S. 631, 649 (2010). Neither

excusable neglect nor ignorance of the law is sufficient to justify equitable tolling. Fierro v.

Cockrell, 294 F.3d 674, 682 (5th Cir. 2002). Movant’s lack of legal acumen and unfamiliarity with

legal process is not sufficient justification to toll limitations. United States v. Petty, 530 F.3d 361,

366 (5th Cir. 2008); Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002). In this case, movant

has not alleged any facts that would support equitable tolling. He has not shown that he was

diligently pursuing his rights and that some extraordinary circumstance prevented the timely filing

of his motion. For example, he does not allege that his counsel or the government or the Court

itself actively misled him in any way. He simply failed to timely file his motion.

IV. CONCLUSION

       For the reasons discussed herein, movant’s motion is DISMISSED AS UNTIMELY.

       Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed herein, a certificate of

appealability is DENIED.

       SO ORDERED on this 2nd day of February, 2021.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                                   5
